         Case 1:16-cv-01534-JEB Document 442 Filed 09/16/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX Case No. l:16-cv-1534-JEB
TRIBE,                      (and Consolidated Case Nos.
                            16-CV-1796 and 17-cv-267)
             Plaintiffs,

                 and
                                                      NOTICE OF WITHDRAWAL
CHEYENNE RIVER SIOUX TRIBE, ET                             OF COUNSEL
AL.


                         Intervenor-Piaintiffs,

                 V.



 U.S. ARMY CORPS OF ENGINEERS,

                         Defendant.


                 and


 DAKOTA ACCESS,LLP,

                       Intervenor-Defendant.


       Pursuant to LCvR 83.6(b), the undersigned counsel, Joseph V. Messineo, hereby

withdraws his appearance in this matter as pro hac vice counsel for Intervenor-Plaintiffs

Cheyennne River Sioux Tribe and Steve Vance. I am leaving the firm of Big Fire Law & Policy

Group LLP and will no longer be involved in representing the Cheyenne River Sioux Tribe and

Steve Vance.


        The declaration of Nicole E. Ducheneaux,counsel ofrecord for the Cheyenne River Sioux

Tribe and Steve Vance indicating the consent ofthe Cheyenne River Sioux Tribe and Steve Vance

is attached to this notice.
       Case 1:16-cv-01534-JEB Document 442 Filed 09/16/19 Page 2 of 4




Dated: September 16, 2019


                                   Respectfully submitted,

                                   /s/ Joseph V. Messineo
                                   Joseph V. Messineo,Pro Hoc Vice
                                   Big Fire Law & Policy Group LLP
                                   1404 Fort Crook Road South
                                   Believue, NE 68005
                                   Telephone:(531)466-8725
                                   Facsimile:(531)466-8792
                                   Email: imessineo@bigfirelaw.com



                                  Counselfor Cheyenne River Sioux Tribe and
                                  Steve Vance
         Case 1:16-cv-01534-JEB Document 442 Filed 09/16/19 Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 16,2019,1 electronically filed the foregoing document

with the Clerk ofthe Court using the CM/ECF system, which will send notification ofthis filing

to the attorneys of record and all registered participants.



                                               A/Joseph V. Messineo
       Case 1:16-cv-01534-JEB Document 442 Filed 09/16/19 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


STANDING ROCK     SIOUX  TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA      SIOUX Case No. l:16-cv-1534-JEB
TRIBE,                          (and Consolidated Case Nos.
                                16-CV-1796 and 17-cv-267)
             Plaintiffs,

               and
                                                    DECLARATION OF NICOLE E.
CHEYENNE RIVER SIOUX TRIBE, ET                      DUCHENEAUX ON BEHALF OF
AL.                                                   PLAINTIFF INTERVENORS,
                                                  CHEYENNE RIVER SIOUX TRIBE
                      Intcrvenor-Plaintiffs,    AND STEVE VANCE CONSENTING TO
                                                   WITHDRAWAL OF COUNSEL
               V.



 U.S. ARMY CORPS OF ENGINEERS,

                      Defendant.


               and


 DAKOTA ACCESS,LLP,

                     Intervcnor-Defendant.


       I, Nicole E. Ducheneaux, as lead counsel to Intervenor Plaintiffs Cheyenne River Sioux

Tribe and Steve Vance, declare that Intervenor-Plaintiffs hereby consent to the withdrawal of

Joseph V. Messineo as pro hac vice counsel in the above-captioned matter. Joseph V. Messineo

is leaving the law firm of Big Fire Law & Policy Group LLP and will no longer be involved in

representing the Cheyenne River Sioux Tribe and Steve Vance.

Dated; September 12, 2019


                                                  Nicole E. Ducheneaux, Counsel for the
                                                  Cheyenne River Sioux Tribe and
                                                  Steve Vance
